Citation Nr: 1713536	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  16-16 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than May 12, 2006, for the grant of a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU), to include the issue of whether there is an unadjudicated claim for entitlement to TDIU pending since November 19, 1976.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Marine Corps from April 1961 to January 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An informal claim for an increased rating was received by VA on November 19, 1976.

2.  The Veteran did not respond to a December 1976 letter requesting additional medical evidence to support his claim for an increased rating.  

3.  In a final November 2010 rating decision, the Veteran was granted a TDIU, effective May 12, 2006.

4.  In November 2012, the Veteran submitted a freestanding claim for an earlier effective date for the grant of a TDIU.


CONCLUSIONS OF LAW

1.  The November 1976 claim for an increased rating was abandoned.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.158 (2016).

2.  The November 2010 rating decision that granted a TDIU, effective May 12, 2006, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

3.  The claim of entitlement to an effective date earlier than May 12, 2006, for the grant of TDIU, to include the issue of whether there is an unadjudicated claim for entitlement to TDIU pending since November 19, 1976, is dismissed.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.158, 3.400, 20.1100 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In the present case, the Board finds that the Veteran's claim for an earlier effective date must be dismissed as a matter of law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Therefore, there is no reasonable possibility that further assistance would aid the Veteran in substantiating his claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties under the VCAA in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought). 

Earlier Effective Date

A TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply.  See Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  The effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (o).  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1), (2).

A challenge to an RO assignment of an effective date may be made through a direct appeal of that RO decision, beginning with the timely filing of a notice of disagreement (NOD), and completed by the filing of a substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The NOD must be in writing and filed within one year "from the date of mailing of notice of the result of initial review or determination."  38 U.S.C.A. § 7105 (b)(1); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  An NOD is "[a] written communication from a claimant . . . expressing dissatisfaction or disagreement with an adjudicative determination by the [RO] and a desire to contest the result."  38 C.F.R. § 20.201.

When a claim is decided by the RO, and the claimants fails to file an NOD within the one-year period following the decision, that decision becomes final and the claim may not "thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with" Title 38 of the United States Code.  See 38 U.S.C.A. § 7105; See also DiCarlo v. Nicholson, 20 Vet. App. 53, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Person v. Brown, 5 Vet. App. 449, 450 (1993) (failure to timely appeal an RO decision within the one-year period renders the decision final).

The basic facts pertinent to this appeal are not in dispute.  The Veteran was originally granted a TDIU by a November 2010 rating decision, effective May 12, 2006.  The Veteran did not appeal the November 2010 rating decision by filing an NOD within one year of that decision nor did he submit new and material evidence prior to the expiration of the appeal period.  See 38 C.F.R. § 3.156(b).  Thus, the November 2010 rating decision is final.

In November 2012, the Veteran filed a freestanding claim for an earlier effective date for the award of a TDIU.

In Rudd, it was held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  20 Vet. App. at 300.  If an RO decision assigning an effective date has become final, a claimant may pursue only limited types of challenges to that decision, such as a motion asserting clear and unmistakable error (CUE) in a prior decision.  See DiCarlo, 20 Vet. App. at 56-57 (discussing the types of collateral attack authorized to challenge a final decision by the Secretary); see also Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc) (same).

In this case, the November 2010 rating decision granting a TDIU effective May 12, 2006, is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  As such, and consistent with Rudd, neither the RO nor the Board has jurisdiction to adjudicate the merits of any subsequently-received claim for an earlier effective date for the award of a TDIU.

The Board points out, as mentioned above, that the finality of the November 2010 rating decision could be negated by a finding of CUE in that decision.  See Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998).  However, neither the Veteran nor his attorney has alleged CUE in the November 2010 rating decision.

Given the finality of the November 2010 rating decision, and the fact that CUE-an exception to finality-has not been alleged, the November 2012 claim for an earlier effective date is without legal merit and must be denied on that basis.  See Sabonis, 6 Vet. App. at 430.  Simply stated, as held in Rudd, VA has no authority to adjudicate such a freestanding earlier effective date claim.

In dismissing this claim, the Board acknowledges the Veteran's assertions which are, to the effect, that he has been unable to work since February 1973 and that he first filed a claim for a TDIU in November 1976 that remains unadjudicated and pending since that time.  The Veteran and his attorney recognize that he did not meet the schedular criteria for a TDIU award until May 2006, but assert that consideration should be given to an award of TDIU on an extraschedular basis (under 38 C.F.R. § 4.16(b)) from November 19, 1976, to May 12, 2006, as he filed a claim for TDIU in November 1976 and it was never adjudicated.

The Board has reviewed the record to determine whether there is, in fact, a pending unadjudicated claim for TDIU.  

In a VA Form 21-4138, that was signed by the Veteran on November 18, 1976 and received by VA on November 19, 1976, the Veteran stated, in pertinent part:

(1) Increase in my disability compensation benefits.

I would like to have an re-evaluation on my back . . . I'm still having a lot of discomfort.

I haven't been able to work a job since February 15, 1973 on that date I re-injury [sic] my back and haven [sic] been able to return too [sic] work as of yet.

. . . . 

I have other evidence to support my case . . . .

The Veteran's statement was construed as a claim for an increased rating.  Given his statements as to the effects his service-connected disability has had on his employability, this statement may also be construed as a claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447(2009) (holding that a claim for TDIU is part of an increased rating claim when such is raised by the record).

On December 3, 1976, VA contacted the Veteran by letter and stated, "Reference is made to your claim for an increase . . .  Reevaluation of your service-connected disability will be considered as soon as additional medical evidence is submitted in support of your claim."

The Veteran did not respond to the December 1976 letter, and the next communication from him is not until August 1979 when he submitted a direct deposit authorization form.  Almost three decades later, the Veteran filed a new claim for a TDIU in November 2006, which was granted in the November 2010 rating decision, effective May 12, 2006.

In the February 2016 statement of the case (SOC), related to this appeal, the Veteran was advised that his November 1976 claim for an increased rating had been deemed abandoned pursuant to 38 C.F.R. § 3.158(a).  In the Veteran's April 2016 VA Form 9, substantive appeal, his attorney asserts that 38 C.F.R. § 3.158(a) was misapplied to this case.  The attorney presents three arguments to support that assertion.  First, he states that "VA had enough evidence without requesting more from [the Veteran] to have adjudicated [his] 1976 claim."  Second, he states that VA "misuses" the provisions of 38 C.F.R. § 3.158(a) "to impermissibly shift the burden to [the Veteran]," as VA's duty to assist includes ordering a VA examination, which VA did not undertake.  "Instead, the VA responded with what it now chooses to describe as a 'Duty to Assist Letter of December 13, 1979.'  A letter sent more than three years after [the Veteran's] November 1976 claim for increased compensation.  Did the VA really expect [him] to know what the VA was talking about in a letter sent three years later?"  Finally, he argues that if VA had determined that it was unable to make a decision on the Veteran's case based on his failure to provide any or inform VA to obtain any medical evidence on his behalf, then VA should have issued a decision along with notice of appellate rights informing the Veteran of such a decision.  

Regarding the first argument, apart from asserting that VA had enough evidence in November 1976 to adjudicate the Veteran's claim, the Veteran's attorney does not actually identify what evidence was available in the record that he believes sufficient for rating purposes.  The Board has reviewed the record and notes that at the time of the November 1976 claim, the most recent VA examination of the back (his only service-connected disability at that time) was conducted in July 1972, four years earlier, and was already considered in a July 1972 rating decision.  The Veteran did not submit any treatment records with his November 1976 claim and, in fact, indicated that he had additional evidence to submit.  It was on that basis that the RO sent the Veteran a letter in December 1976 requesting that he submit additional medical evidence.

Regarding the attorney's second argument, that VA should have scheduled the Veteran for an examination based on his November 1976 claim and is now attempting to "impermissibly" shift the burden to the Veteran under 38 C.F.R. § 3.158(a), the United States Court of Appeals for Veterans Claims (Court) has stated:

In order for the VA to process claims, individuals applying for benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  This regulation [38 C.F.R. § 3.158(a)], however, does not permit the VA to sit idly by once a claim has been received.  The Secretary is under an affirmative duty to assist claimants in understanding how to file for benefits and what evidence is required.

Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  In this case, VA did not "sit idly by" once it received the Veteran's claim.  A letter was sent to the Veteran less than one month after his informal claim was received advising him that his service-connected disability would be reevaluated upon the receipt of additional medical evidence.  The Veteran, in turn, did not respond.  As for whether VA should have scheduled the Veteran for a VA examination anyway, it is significant to note that in Morris, under facts similar to this case where the veteran filed a claim for service connection and was notified that the RO needed additional evidence in order for VA to adjudicate the claim, the Court stated, "Appellant not only failed to respond to the RO's request to provide additional evidence, he failed to respond at all.  Thus, we need not consider whether the VA's duty to assist required that the VA have done more then [sic] it did because appellant never responded to the VA."  Id. at 265.  Similarly, in this case, because the Veteran did not respond to the December 1976 request for additional evidence, VA was not required to do anything more.

Incidentally, although the Veteran's attorney takes issue with the duty to assist letter being sent three years after the informal claim, at a time when the Veteran would not be able to recall what the letter was about, it appears he was misinformed due to a typographical error in the February 2016 SOC where, in one part, the letter was identified as having been sent in December 1976 and in another part, it was identified as having been sent in December 1979.  The letter was, in fact, mailed to the Veteran at his then-address of record in December 1976 (only a few weeks after his claim for increase was received) and also indicated that it was in reference to his increased rating claim for an increase.  Therefore, the Board finds the attorney's argument in this regard to be without merit.

Regarding the third argument that VA should have adjudicated the Veteran's claim as an abandoned claim and advised him of such at the time, the appellant in Morris made a similar argument that his claim was "never 'ruled upon' by the VA."  In response, the Court stated:

That is precisely the point; the VA was never able to adjudicate the appellant's claim because appellant failed to respond to the VA's request for evidence.  Section 3.158(a) was specifically promulgated to address this point by deeming that claimants who fail to respond to requests for evidence within one year are deemed to have abandoned their claim.

Id. 

Finally, while not necessarily argued by the Veteran or his attorney in this case, the Board nevertheless notes that in Morris, the Court also held that any arguments as to the Veteran not being aware that his claim would be subject to abandonment pursuant to 38 C.F.R. § 3.158(a), is without legal merit "because the abandonment pursuant to 38 C.F.R. § 3.158(a) cannot be set aside or waived on grounds of alleged ignorance of regulatory requirements."  Id.  The Court explained that "everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Thus, regulations are binding on all who seek to come within their sphere, 'regardless of actual knowledge of what is in the regulations or of the hardship resulting from innocent ignorance.'"  Id. (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)).  

The relevant case law as well as the evidence of record clearly shows that by not responding to the RO's December 1976 letter, the Veteran abandoned his November 1976 claim for an increased rating (to include his claim for TDIU).  See 38 C.F.R. § 3.158(a).  Therefore, it cannot be said that an unadjudicated TDIU claim has remained pending since November 1976.

While the Board is sympathetic to the Veteran's claim, it must be emphasized that a TDIU was granted effective May 12, 2006, the date he met the schedular requirements for a TDIU.  The Veteran did not file an NOD with the November 2010 rating decision, which granted a TDIU and assigned an effective date for that award; he has also not asserted CUE in that decision.  There is also no evidence of an unadjudicated claim pending since November 1976.  Accordingly, there is no basis for the grant of an effective date earlier than May 12, 2006, for the award of a TDIU.







(CONTINUED ON NEXT PAGE)

ORDER

An earlier effective for the grant of a TDIU is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


